Citation Nr: 1433450	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-09 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to October 1989.  

She appealed to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  But the RO in St. Paul, Minnesota, since has assumed jurisdiction, and that RO certified the appeal to the Board.

The Board sees that a prior September 2006 decision denied service connection for PTSD.  The Veteran did not in response timely file a notice of disagreement (NOD) with that decision and it resultantly became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  She did however subsequently file a new claim for "stress disorder, chronic depression and anxiety", which was considered as a petition to reopen the previously-denied claim for mental illness and, itself, denied by the RO in the August 2008 rating decision now at issue in this appeal.  This decision also denied her petition to reopen her claim for service connection for a low back disorder.  And, as mentioned, in response she proceeded to perfect an appeal of this decision to the Board.  In a February 2013 supplemental statement of the case (SSOC) since issued the RO adjudicated her claim for a psychiatric disorder on a de novo basis, meaning either on the premise there was the required new and material evidence to reopen this claim and warrant this further consideration or, alternatively, and in hindsight, on the premise that new and material evidence was not required since this constitutes a new rather than previously-denied, unappealed, claim.


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veterans Court(CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

So in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, since the Veteran has received several psychiatric diagnoses, this appeal is appropriately characterized as a claim of entitlement to service connection for a psychiatric disorder inclusive of PTSD and anxiety.  See Clemons.  Additionally, the Board finds that de novo review is appropriate given that the earlier September 2006 final denial was limited to the narrower issue of entitlement to service connection for PTSD, specifically.  38 U.S.C.A. § 7105.  The Veteran is not prejudiced by this de novo review, as the underlying claim for service connection for a psychiatric disorder, including PTSD and anxiety, ultimately is being granted rather than denied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.)

In June 2010, a local Decision Review Officer (DRO) hearing was held at the RO in Atlanta, Georgia.  A transcript of the hearing is of record.


In a February 2013 decision the RO in St. Paul granted service connection for major depressive disorder and assigned an initial 30 percent rating retroactively effective from April 23, 2008.  In a subsequent April 2014 decision, the RO increased the rating to 100 percent (so to the highest possible level), effective March 4, 2013.  Consequently, those determinations resolved the question of whether the Veteran was entitled to service connection for the depression component of her mental disability, so only her PTSD and anxiety are still at issue.  In this decision the Board also is favorably deciding these remaining components of her claim for this additional mental illness.

But the remaining claim of entitlement to service connection for a low back disorder requires further development before being actually decided on appeal (although this claim is being reopened), so rather than immediately deciding this other claim the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1990 rating decision, the Veteran was denied entitlement to service connection for a low back disability based on a finding that she did not have any then current low back disability.

2.  Additional medical and other evidence since submitted or obtained, however, indicates she now has a low back disability, so this additional evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  As a result of a physical assault during her service, the Veteran has PTSD and anxiety (so not just depression).



CONCLUSIONS OF LAW

1.  The May 1990 rating decision earlier considering and denying entitlement to service connection for a low back disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria also are met for entitlement to service connection for psychiatric disability, including especially PTSD and anxiety.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, though, given the favorable disposition of the petition to reopen the claim for service connection for a low back disability and entirely as concerning the claim for service connection for a psychiatric disorder, the Board need not discuss whether there has been compliance with these obligations.


II.  Analysis

A.  Petition to Reopen the Claim for Service Connection for Low Back Disability

In April 2008, the Veteran petitioned to reopen this previously denied claim of entitlement to service connection for low back disability.  This claim was initially denied in an unappealed May 1990 rating decision, which found that a then current low back disability had not been established (meaning as of the time of that earlier decision).  

Since that May 1990 decision, however, additional evidence has been received showing the Veteran does now have a current low back disability.  Of note, at the conclusion of her July 2010 QTC examination, the diagnosis was lumbar intervertebral disc syndrome (IVDS) with degenerative arthritic changes and peripheral nerve impairment, likely sciatic.  Also, the already existing evidence of record in the form of her service treatment records (STRs) shows she experienced at least intermittent low back problems during her military service.  Additionally, during her June 2010 DRO hearing, she testified that she has continued to experience low back problems since her service, testimony that must be presumed credible, albeit for the limited purpose of determining whether there is the required new and material evidence to reopen her claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, taken together, this evidence of current disability and continuity of low back symptomatology since her service relates to unestablished facts necessary to substantiate her claim for service connection (i.e., current disability and a potential nexus to her service) and in this way raises a reasonable possibility of substantiating her claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating a claim is a "low threshold", also that a medical nexus opinion is not required to reopen a claim, instead, may invoke VA's obligation to have an examination to try and obtain this necessary opinion).  Accordingly, the evidence received subsequent to the May 1990 denial is new and material and the claim for service connection for low back disability is reopened.  38 C.F.R. § 3.156.  


B.  Service Connection for an Acquired Psychiatric Disorder

Service connection is established where a particular injury or disease resulting in current disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

The newer DSM-V has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to the DSM-V was October 1, 2013, coinciding with the beginning of this fiscal year. 

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

For PTSD claims predicated on a personal assault, evidence from sources other than the service records may be used to corroborate the stressor incident.  38 C.F.R. § 3.304(f)(5).  Also, for personal-assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999). 

The STRs include a May 17, 1983 emergency room record indicating she had been assaulted at approximately 2 AM by a "friend."  She resultantly had suffered multiple contusions and abrasions, including on her right shoulder right ribs, left foot and both sides of her face.  A subsequent May 19, 1983 outpatient progress note clarifies the assault was a "domestic[-]violence incident" and actually resulted in her being knocked unconscious for a period of time.  Also, she has competently and credibly testified that the perpetrator of the assault was her boyfriend at the time and that he subjected her to significant additional abuse during the time period from 1982 to 1984.  Additionally, post-service mental health treatment records clearly show diagnoses of PTSD and depression stemming from that May 1983 physical assault and other abuse suffered by the Veteran.  Moreover, it is clear that she additionally suffers from anxiety and other symptoms because of her psychiatric disability dating back to that unfortunate incident.  Notably, a July 2010 QTC examiner did not actually diagnose the Veteran with PTSD, finding only that her depression had resulted from the May 1983 physical assault (hence, the reason service connection subsequently was granted only for the depression).  However, given the consistent PTSD diagnosis provided elsewhere by treating VA mental health care professionals over the years, also the indication of anxiety, the weight of the evidence indicates the Veteran also suffers from these additional disorders.


Thus, in sum, because the Veteran is affirmatively shown to have PTSD and anxiety on account of the documented personal assault during her service (not just depression), service connection for this additional psychiatric disability is warranted.  38 C.F.R. § 3.304(f)(5).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and to this extent only this claim is granted.

Service connection for a psychiatric disorder, including PTSD and anxiety, also is granted (so not just for the depression).


REMAND

Regarding the low back disorder claim, in July 2010 the Veteran was afforded a QTC examination to assess the likely etiology of any current low back disability.  To this end, the examiner was asked to provide an opinion in response to the following question:

"If diagnosed, is [it] at least as likely as not that the Veteran's current low back condition is the result of a 1994 post-service motor vehicle accident or (is it) more likely related to in-service low back pain treated in 1984 and 1987?"

After rendering the diagnosis of lumbar IVDS with degenerative arthritic changes and peripheral nerve impairment, likely sciatic, the examiner concluded that it was at least as likely as not that the Veteran's current low back condition was secondary to the motor vehicle accident in March 1994, rather than to the pain earlier treated in 1984 and 1987 during her military service.

That examiner's opinion concerning this therefore appears to weigh against the Veteran's claim.  But the question posed encouraged her to choose either the 
post-service motor vehicle accident or the low back pathology in service as the likely cause for the Veteran's current low back disability, thus discouraging her from considering the likelihood that the low back pathology in service was a partial (even if not entire) cause of the Veteran's current low back disability.  Also, the QTC examiner reported that she simply reviewed STRs pertaining to back problems in service from August 1981, May 1983 and January 1987.  Notably, the STRs show more instances of low back problems, including back pain noted in September 1981, back pain in March 1984 that was associated with an injury incurred while moving furniture, back pain noted in June 1988, and a notation on the Veteran's September 1989 report of medical history at separation indicating that she experienced recurrent back pain.  Additionally, during the June 2010 DRO hearing the Veteran testified that her boyfriend had assaulted her on a number of other occasions during the period from 1982 to 1984, aside from May 1983 assault and that these beatings had caused additional trauma to her low back.  Further, she testified that, after separating from service in 1989, she continued to seek treatment for her low back.  Moreover, she was diagnosed with recurrent low back pain, albeit with normal neurological examination, at the conclusion of her January 1990 VA examination.  In sum, because the question concerning etiology posed to the July 2010 QTC examiner was not adequately framed and because the examiner did not consider the Veteran's full history of low back problems prior to her March 1994 accident, a remand is required to afford the Veteran another medical examination assessing the likely etiology of her current low back disability.  

Prior to affording her this additional VA examination, records of any VA treatment or evaluation for her low back disability dated since January 2014 should be obtained and considered.  She should also be asked to identify any other recent sources of treatment and evaluation she has received for her low back disability, and these other records should be obtained and considered, as well.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain records of any VA treatment or evaluation for low back disability dated since January 2014.  Ask the Veteran to identify any other recent sources of treatment and evaluation she has received for low back disability and obtain copies of complete records of the treatment or evaluation from all sources appropriately identified.    

2.  Upon receipt of all additional records, arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current low back disability.  All indicated tests should be performed.    

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the STRs, including especially reports pertaining to the back from August 1981, September 1981, May 1983 (associated with an assault), March 1984, January 1987 (indicating the Veteran had experienced low back pain on and off for two years after sustaining injury when she was slammed against a wall), and June 1988; the September 1989 report of medical history at separation; her September 1989 separation examination; and any other STRs deemed pertinent.  

The claims file review should also include the January 1990 VA examination report; a September 1995 private examination report indicating the Veteran was involved in a motor vehicle accident in March 1994 and was then currently experiencing low back pain radiating mostly to her left thigh; a September 1995 MRI showing severe soft tissue injury to the low back with a radicular component to the lower extremity and a minor disc protrusion at the left L3-4 level; October and November 1998 progress notes indicating she was experiencing back pain after falling at work; a May 2003 EMG report showing mild right L5 radiculopathy; December 2006 VA emergency room notes showing a left lower back muscle strain from a fall in the shower; her statement, received by VA in June 2008, pertaining to the physical abuse she had suffered during her service; her June 2010 DRO hearing testimony as it pertains to her low back; the July 2010 QTC low back examination report; any other pertinent post-service VA or private medical records; and any other information deemed pertinent.    

The examiner should then provide an opinion as to whether any current low back disability is at least as likely as not (i.e., a 50% chance or greater) related to the Veteran's military service, including the several documented instances of back problems she experienced during her service - even before her motor vehicle accident after her service, as a civilian.

It therefore is essential the examiner consider all of the relevant evidence, not just instead only some of it as the prior VA examiner did, and that there is discussion of the underlying rationale of the opinion, whether favorable or  unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Review the examination report to ensure it is in compliance with the remand instructions.  If not, take appropriate corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for a low back disorder on its underlying merits (meaning de novo) in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran an SSOC and give her and her representative the opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran-appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


